Reed, P. J.,
delivered the opinion of the court.'
Appellee brought suit to recover $200, as alleged commission due in regard to a certain transaction. The original claim was for $240, but a settlement was had, and $200 was the amount agreed upon, and conceded by appellant, for which amount suit was brought. In answer to complaint of appellee, appellant filed a counterclaim or set-off. It appears that the parties had exchanged properties, that from appellee to appellant being an unfinished residence, requiring various small jobs to be done to complete it, which it is alleged appellee agreed to do, but failed, and appellant caused them to be done, charging the cost to appellee. The sum claimed by *174appellant was : Money expended $166.80, damage by loss of time and failure to perform $60.00, total $226.80.
There was a trial to the court without a jury in the county court, resulting in a judgment against appellant for $161.45. An appeal was taken to the district court,- where a trial was had to the court without a jury, resulting in a judgment against appellant for $179.44, from which an appeal was taken to this court.
The assignments of error are general; in effect, that the court should have found for the other party. There are no specific objections, and no questions of law raised to be determined.
The evidence was conflicting, and the only question for the court appears to have been what amount of counterclaim or set-off appellant should be allowed. The court, apparently, found the amount to be something over $20.00, and gave judgment for the balance.
The amount to be allowed was a question of fact, deducible from the evidence, and dependent to some extent upon the credit given to the evidence of respective witnesses. The court was in a- better position to decide the questions presented than we can be, and the finding and judgment should not be disturbed.

Affirmed.